DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a multi-function tool including first and second cutting inserts as classified in B26B17/00.
Group II, claim(s) 12-15, drawn to another multi-function tool including a lock button, a lock plate and a biasing member as classified in B26B7/14.
Group III, claim(s) 16-20, drawn to a multi-function tool including a lock button, a lock ring and a biasing member as classified in B25B13/20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Group I requires first and second cutting inserts, which is not required by Group II. 
Groups I and II also lack unity of invention because even though the inventions of these groups require the technical feature of the lock button, the lock plate and the biasing member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lake (2005/0144788).  Lake teaches that it is old and well known in the art at the time the invention was made to provide multi-tool with a lock button (152) movable between an unlocked position and a locked position (Paragraph 36), wherein the lock button includes a top portion, a bottom portion, and a shoulder (i.e. portion between 1444 and 146, Figure 12), wherein the shoulder is positioned between the top portion and the bottom portion (Figure 12); a lock plate (168) configured to hold the lock button within aperture (166); and a biasing member (not labeled but seen below 146). 
Thus, the above noted Groups require different fields of searches including different classes/subclasses or electronic resources, employing different search strategies or search queries.
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Group I requires first and second cutting inserts, which is not required by Group III. 
Groups I and III also lack unity of invention because even though the inventions of these groups require the technical feature of the lock button, the lock ring and the biasing member, this technical feature is not a special technical feature as it does not Lake (2005/0144788).  Lake teaches that it is old and well known in the art at the time the invention was made to provide multi-tool with a lock button (152) movable between an unlocked position and a locked position (Paragraph 36), a lock ring (168) wherein when engaged, the lock ring covers the lock button (At least in part) in the locked position (Figure 12); and a biasing member (not labeled but seen below 146, in Figure 12). 
Thus, the above noted Groups require different fields of searches including different classes/subclasses or electronic resources, employing different search strategies or search queries.
Groups II and III also lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, Group II requires a lock button having a shoulder positioned between the top portion and the bottom portion, a lock plate configured to hold the lock button within the aperture and wherein the biasing member is positioned on the bottom portion of the lock button between the lock plate and the shoulder, which is not required by Group III.  
Thus, the above noted Groups require different fields of searches including different classes/subclasses or electronic resources, employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723